Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 5/4/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
	
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via telephone conversation with Samir Bhavsar (Reg. No. 41,617) on August 11, 2022.

The application has been amended as follows:


Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 
1. A data attack detection system comprising: 
a record host configured to store account information for a plurality of card holders; and  
an orchestration host in signal communication with the record host, and comprising: 
a memory operable to store: 
a cardholder file comprising card activity information and a card status associated with a card; and  
velocity transaction timestamp records, wherein each velocity transaction timestamp record comprises transaction information for the card and timestamp information linked with the transaction information; 
a switch interface configured to:  
receive a plurality of transaction requests from a network; 
determine the card status for the card associated with at least one of the plurality of transaction requests based on the cardholder file; 
determine the card status does not indicate that velocity event protection is active for the card; and  
forward the at least one of the plurality of transaction requests to a velocity trap engine in response to determining that the card status does not indicate that velocity event protection is active for the card; and 
the velocity trap engine implemented by a processor operably coupled 25to the memory, and configured to: 
receive the at least one of the transaction requests comprising transaction information for the card; 
store received transaction information for the card in the cardholder file;  
30determine a number of transactions for the card within a first predetermined time interval based on the card activity information; 
determine whether the number of transactions for the card within the first predetermined time interval exceeds a first activity level threshold; 
create a first entry in a velocity transaction timestamp record for the card in response to determining the number of transactions for the card within the first predetermined time interval exceeds the first activity level threshold, wherein the first entry for the card in the velocity transaction timestamp record 
detect a new transaction has been reported for the card; 
create a second entry in the velocity transaction timestamp record for the card in response to detecting a new transaction has been reported for the card;  
determine a number of transactions for the card within a second predetermined time interval based on the velocity transaction timestamp record for the card; 
determine whether the number of transactions for the card within the second predetermined time interval exceeds a second activity level threshold; and 
trigger velocity event protection for the card in response to determining the number of transactions for the card within the second predetermined time interval exceeds the second activity level threshold, wherein:  
triggering the velocity event protection for the card comprises updating the card status in the cardholder file to indicate that the velocity event protection is active for the card; and 	
updating the card status in the cardholder file to indicate that the velocity event protection is active for the card triggers the switch interface to reject subsequent transaction requests for the card before forwarding the subsequent transaction requests to the velocity trap engine.  

3. The system of claim 1, wherein the orchestration host further comprises a host interface configured to facilitate a transaction flow for the card between the orchestration host and the record host.  
5. The system of claim 1, wherein creating a respective entry

8. The method of claim 6, further comprising discontinuing a transaction flow by a host interface configured to facilitate a transaction flow

9. The method of claim 6, wherein: triggering the velocity event protection for the card generates an entry for the card in a velocity card file stored in a memorycard in the velocity card file comprises second transaction information about the transactions for the card within the second predetermined time interval.  

10. The method of claim 6, wherein creating a respective entry

16. The device of claim 12, wherein creating a respective entry
 

Response to Application Filing
This communication is in response to the application filed on 5/04/2020. The Examiner acknowledges originally filed claims 1-17. Claims 1-17 are pending and claims 1-17 are allowed.  Claims 1, 6, and 12 is/are independent. 

Claims 1, 3, 5, 8-10, and 16 have been amended with this Examiner’s amendment.
	
		
Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Siddens U.S. Publication 2013/0212006 (hereinafter “Siddens”), Collins U.S. Patent No. 8165945 (hereinafter “Collins”), Saha U.S. Publication 2007/0079071 (hereinafter “Saha”), Rodriguez, Jr. U.S. Patent No. 7233920 (hereinafter “Rodriguez”), and Klein U.S. Patent No. 6243718 (hereinafter “Klein”)) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to independent claim 1 the closest prior art does not disclose at least the following limitations in the recited context:
a switch interface configured to:  
receive a plurality of transaction requests from a network; 
determine the card status for the card associated with at least one of the plurality of transaction requests based on the cardholder file; 
determine the card status does not indicate that velocity event protection is active for the card; and  
forward the at least one of the plurality of transaction requests to a velocity trap engine in response to determining that the card status does not indicate that velocity event protection is active for the card;

wherein:  
triggering the velocity event protection for the card comprises updating the card status in the cardholder file to indicate that the velocity event protection is active for the card; and 	
updating the card status in the cardholder file to indicate that the velocity event protection is active for the card triggers the switch interface to reject subsequent transaction requests for the card before forwarding the subsequent transaction requests to the velocity trap engine.  

Rather, Siddens discloses external interface 1220 can be used to
connect a computer apparatus to a wide area network such as the Internet.  A transaction analyzer module 118(A)-4 may evaluate transaction data received by a fraud detection system 118 from a merchant computer 120, and trigger velocity rules when detecting a number of transactions within a specified time interval exceed a threshold. 
[Siddens para. 62, 118, 148, and FIG. 12]. 
However, Siddens does not disclose at least the features of claim 1 quoted above.
To this, Collins adds real time aggregation and accumulation of transaction volume data. The transaction counting system counts a transaction by storing the
transaction in an appropriate bucket, and the bucket includes a counter, which represents a total number of transactions accumulated in the bucket, and may maintain velocity counts representing transactions per time interval [Collins, 3:24-30, 3:53-60, 3:61-67 and 4:1-4]. Saha adds using time stamping for enqueue and dequeue instructions to track FIFO ordering [Saha, para. 17]. Rodriguez adds a transaction host interface receives credit transaction data from a translator and transmits the credit transaction data to a transaction system [Rodriguez, 8:56-60; 9:35-41]. Klein adds an index pointer pointing to an old version of a modified large object (LOB) chunk must be set to point to a new version of the modified LOB chunk. The blocks within each reusable list are organized in a least recently used order, and the blocks are associated with timestamps [Klein, 22:13-21; 26:32-48].
However, the combination of Siddens, Collins, Saha, Rodriguez, and Klein does not teach at least the features of claim 1 quoted above.
Claims 6 and 12 recite limitations that are substantially similar to the limitations of claim 1 quoted above, and the closest prior art does not disclose the limitations of claims 6 and 12 that are substantially similar to the quoted limitations of claim 1.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
For the reasons described above, the prior art of record does not disclose, with respect to independent claims 1, 6, and 12 features corresponding to those of independent claims 1, 6, and 12 in their respective contexts. Therefore, the independent claims 1, 6, and 12 are allowed.

Dependent claims 2-5, 7-11, and 13-17 are allowed in view of their respective dependence from independent claims 1, 6, and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494